UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
BUILDING SERVICE 32BJ Health Fund, et al.,
                                                                 :
                                         Plaintiffs,             :   No. 18-CV-10246 (OTW)
                                                                 :
                     -against-                                   :         ORDER
                                                                 :
BUDGET SERVICE & SUPPLIES, LLC,                                  :
                                                                 :
                                         Defendant               :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties have advised the Court that a settlement has been reached in principle. (ECF

37). Accordingly, this action is dismissed without prejudice and without costs to either party,

but without prejudice to restoration of the action within sixty days if the settlement is not fully

effectuated.

         If the parties wish the Court to retain jurisdiction in this matter for purposes of

enforcing any settlement agreement, they shall submit the settlement agreement to the Court

to be so ordered. The Clerk is directed to close the case, and any pending motions shall be

terminated as moot.


         SO ORDERED.




                                                                     s/ Ona T. Wang
Dated: December 23, 2019                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
